The plaintiff in error was convicted of the offense of having the unlawful possession of intoxicating liquor, and was sentenced to a term of 30 days in the county jail and to pay a fine of $50. Judgment was rendered on November 2, 1925, and the appeal was filed in this court on November 24, 1926. No briefs have been filed in support of the appeal, and no appearance for oral argument was made at the time the case was submitted. We have examined the record, and find that the information correctly charges the offense, the evidence sustains the verdict, and no prejudicial error is apparent. The case is affirmed.
DOYLE, P.J., concurs.
DAVENPORT, J., absent, not participating. *Page 102